TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00705-CR



Adam Benavides, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 3032528, HONORABLE BOB PERKINS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Adam Benavides seeks to appeal from a judgment of conviction for sexual assault
of a child.  The trial court has certified, and the record confirms, that this is a plea bargain case and 
Benavides has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id.
rule 25.2(d).


				__________________________________________
				Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   December 2, 2004
Do Not Publish